UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6226


CHAUNCEY DEMETRIUS BENNETT,

                    Plaintiff - Appellant,

             v.

WARDEN JOHN WOLFE; LIBRARIAN JUNE BRITTINGHAM; L.T.
VANESSA JONES; SECRETARY STEPHEN MOYER; COMMISSIONER
DAYENA CORCORAN; COMMISSIONER CAROLYN SCRUGS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-04069-JKB)


Submitted: July 17, 2018                                          Decided: July 20, 2018


Before TRAXLER and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey Demetrius Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chauncey Demetrius Bennett appeals the district court’s order granting

defendants’ motion for summary judgment on Bennett’s 42 U.S.C. § 1983 (2012)

complaint, and dismissing his claim challenging his infraction without prejudice. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Bennett v. Wolfe, No. 1:16-cv-04069-JKB (D. Md.

Feb. 20, 2018). We deny Bennett’s motion to order defendants to provide a copying card

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          2